
	
		II
		109th CONGRESS
		2d Session
		S. 3508
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Sununu (for himself,
			 Mr. Santorum, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Moving to Work Charter program to enable
		  public housing agencies to improve the effectiveness of Federal housing
		  assistance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Moving to Work Charter Program Act
			 of 2006.
		2.Moving to work
			 charter program authorization
			(a)PurposeThe
			 purpose of this Act is—
				(1)to give public
			 housing agencies and the Secretary of Housing and Urban Development (in this
			 Act referred to as the Secretary) the flexibility to design and
			 implement various approaches for providing and administering housing assistance
			 that achieves greater cost effectiveness in using Federal housing assistance to
			 address local housing needs for low-income families;
				(2)to reduce
			 administrative burdens on public housing agencies providing such
			 assistance;
				(3)to give
			 incentives to assisted families to work and become economically
			 self-sufficient;
				(4)to increase
			 housing choices for low-income families; and
				(5)to enhance the
			 ability of low-income elderly residents and persons with disabilities to live
			 independently.
				(b)Moving to Work
			 Charter Program authority
				(1)Contract
			 authority
					(A)In
			 generalSubject to the phase-in requirements under subparagraph
			 (B), the Secretary shall enter into charter contracts, beginning in fiscal year
			 2007, with up to 250 public housing agencies administering the public housing
			 program or the section 8 housing assistance program under the United States
			 Housing Act of 1937 (42 U.S.C. 1437 et seq.).
					(B)Phase-inThe
			 phase-in requirements under this subparagraph are as follows:
						(i)By
			 the end of fiscal year 2007, the Secretary shall have entered into charter
			 contracts with at least 80 public housing agencies described in subparagraph
			 (A).
						(ii)By
			 the end of fiscal year 2008, the Secretary shall have entered into charter
			 contracts with at least 160 public housing agencies described in subparagraph
			 (A).
						(iii)By the end of
			 fiscal year 2009, the Secretary shall have entered into charter contracts with
			 at least 250 public housing agencies described in subparagraph (A).
						(2)Charter
			 contractsA charter contract shall—
					(A)supersede and
			 have a term commensurate with any annual contributions contract between a
			 public housing agency and the Secretary; and
					(B)provide that a
			 participating public housing agency shall receive—
						(i)capital and
			 operating assistance allocated to such agency under section 9 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437g); and
						(ii)assistance
			 provided under section 8 United States Housing Act of 1937 (42 U.S.C.
			 1437f).
						(3)Use of
			 assistanceAny assistance provided under paragraph (2)(B)—
					(A)may be combined;
			 and
					(B)shall be used to
			 provide locally designed housing assistance for low-income families, as such
			 term is defined in section 3(b)(2) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)(2)), including—
						(i)services to
			 facilitate the transition to work and self-sufficiency; and
						(ii)any other
			 activity which a public housing agency is authorized to undertake pursuant to
			 State or local law.
						(c)Terms and
			 conditions of assistance
				(1)Applicability
			 of United States Housing Act of 1937Except as provided in this
			 section, the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) shall
			 not be applicable to any public housing agency participating in the Moving to
			 Work Charter program established under this section.
				(2)Applicable 1937
			 Act provisionsThe following provisions of the United States
			 Housing Act of 1937 (42 U.S.C. 1437 et seq.) are applicable to any public
			 housing agency participating in the Moving to Work Charter program established
			 under this section:
					(A)Subsections (a)
			 and (b) of section 12 (42 U.S.C. 1437j(a) and (b)) shall apply to housing
			 assisted under a charter contract, other than housing assisted solely due to
			 occupancy by families receiving tenant based rental assistance.
					(B)Section 18 (42
			 U.S.C. 1437p) shall continue to apply to public housing developed under such
			 Act notwithstanding any use of the housing under a charter contract.
					(3)Charter
			 contract termsA charter contract shall provide that a public
			 housing agency—
					(A)may—
						(i)combine
			 assistance received under sections 8 and 9 of the United States Housing Act of
			 1937 (42 U.S.C. 1437f and 1437g), as described in subsection (b)(3); and
						(ii)use such
			 assistance to provide housing assistance and related services for activities
			 authorized by this section, including those activities authorized by sections 8
			 and 9 of such Act;
						(B)certify that in
			 preparing its application for participation in the Moving to Work Charter
			 program established under this section, such agency has—
						(i)provided for
			 citizen participation through a public hearing and, if appropriate, other
			 means; and
						(ii)taken into
			 account comments from the public hearing and any other public comments on the
			 proposed activities under this Act, including comments from current and
			 prospective residents who would be affected by such contract;
						(C)shall ensure that
			 at least 75 percent of the families assisted under a charter contract shall be,
			 at the time of such families entry into the Moving to Work Charter program,
			 very low-income families, as such term is defined in section 3(b)(2) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2));
					(D)shall establish a
			 reasonable rent policy, which shall—
						(i)be
			 designed to encourage employment, self-sufficiency, and homeownership by
			 participating families, consistent with the purpose of this Act;
						(ii)include
			 transition and hardship provisions;
						(iii)be included in
			 the annual plan of such agency; and
						(iv)be
			 subject to the opportunities for public participation described in subsection
			 (e)(1)(D);
						(E)shall continue to
			 assist not less than substantially the same total number of low-income families
			 as would have been served had such agency not entered into a such
			 contract;
					(F)shall maintain a
			 comparable mix of families (by family size) as would have been provided had the
			 agency not entered into such contract;
					(G)shall ensure that
			 housing assisted under such contract meets housing quality standards
			 established or approved by the Secretary;
					(H)shall receive
			 training and technical assistance, upon request by such agency, to assist with
			 the design and implementation of the activities described under this
			 Act;
					(I)shall receive an
			 amount of assistance under sections 8 and 9 of the United States Housing Act of
			 1937 (42 U.S.C. 1437f and 1437g), that is not diminished by the participation
			 of such agency in the Moving to Work Charter program established under this
			 section; and
					(J)shall be subject
			 to the procurement procedures described in such contract.
					(d)SelectionIn selecting among applications to
			 participate in the Moving to Work Charter program established under this
			 section, the Secretary shall consider—
				(1)the potential of each agency to plan and
			 carry out activities under such program;
				(2)the relative performance by an agency under
			 section 6(j) of the United States Housing Act of 1937 (42 U.S.C.
			 1437d(j));
				(3)the need for a diversity of participants in
			 terms of size, location, and type of agency; and
				(4)any other appropriate factor as determined
			 by the Secretary.
				(e)Charter
			 report
				(1)Contents
					(A)In
			 generalNotwithstanding any other provision of law, and in place
			 of all other planning and reporting requirements otherwise required, each
			 public housing agency that is a party to a charter contract shall submit to the
			 Secretary, on an annual basis, a single charter report, in a form and at a time
			 specified by the Secretary.
					(B)Sole means of
			 reportingA charter report submitted under subparagraph (A) shall
			 be the sole means by which a public housing agency shall be required to provide
			 information to the Secretary on the activities assisted under this section
			 during a fiscal year, unless the Secretary has reason to believe that such
			 agency has violated the charter contract between the Secretary and such
			 agency.
					(C)RequirementsEach
			 charter report required under subparagraph (A) shall—
						(i)document the use
			 by a public housing agency of any assistance provided under a charter contract,
			 including appropriate financial statements;
						(ii)describe and
			 analyze the effect of assisted activities in addressing the objectives of this
			 section;
						(iii)include a
			 certification by such agency that such agency has prepared an annual plan
			 which—
							(I)states the goals
			 and objectives of that agency under the charter contract for the past fiscal
			 year;
							(II)describes the
			 proposed use of assistance by that agency for activities under the charter
			 contract for the past fiscal year;
							(III)explains how
			 the proposed activities of that agency will meet the goals and objectives of
			 that agency;
							(IV)includes
			 appropriate budget and financial statements of that agency; and
							(V)was prepared in
			 accordance with a public process as described in subparagraph (D);
							(D)describe and
			 document how a public housing agency has provided residents assisted under a
			 charter contract and the wider community with opportunities to participate in
			 the development of and comment on the annual plan, which shall include at least
			 1 public hearing; and
					(E)include such
			 other information as may be required by the Secretary pursuant to subsection
			 (f)(2).
					(2)ReviewAny
			 charter report submitted pursuant to paragraph (1) shall be deemed approved
			 unless the Secretary, not later than 45 days after the date of submission of
			 such report, issues a written disapproval because—
					(A)the Secretary
			 reasonably determines, based on information contained in the report that a
			 public housing agency is not in compliance with the provisions of this section
			 or other applicable law; or
					(B)such report is
			 inconsistent with other reliable information available to the Secretary.
					(f)Records and
			 audits
				(1)Keeping of
			 recordsEach public housing agency shall keep such records as the
			 Secretary may prescribe as reasonably necessary—
					(A)to disclose the
			 amounts and the disposition of amounts under the Moving to Work Charter program
			 established under this section;
					(B)to ensure
			 compliance with the requirements of this section; and
					(C)to measure
			 performance.
					(2)Access to
			 documents by the secretary
					(A)In
			 generalThe Secretary shall have access for the purpose of audit
			 and examination to any books, documents, papers, and records that are pertinent
			 to assistance in connection with, and the requirements of, this section.
					(B)LimitationAccess
			 by the Secretary described under subparagraph (A) shall be limited to
			 information obtained solely through the annual charter report submitted by a
			 public housing agency under subsection (e), unless the Secretary has reason to
			 believe that such agency is not in compliance with the charter contract between
			 the Secretary and such agency.
					(3)Access to
			 documents by the comptroller generalThe Comptroller General of
			 the United States, or any duly authorized representative of the Comptroller
			 General, shall have access for the purpose of audit and examination to any
			 books, documents, papers, and records that are pertinent to assistance in
			 connection with, and the requirements of the Moving to Work Charter program
			 established under this section.
				(g)Procurement
			 preemption
				(1)In
			 generalAny State or local law which imposes procedures or
			 standards for procurement which conflict with or are more burdensome than
			 applicable Federal procurement requirements shall not apply to any public
			 housing agency under the Moving to Work Charter program established under this
			 section.
				(2)reduction of
			 administrative burdensThe Secretary may approve procurement
			 procedures for public housing agencies participating in the Moving to Work
			 Charter program established under this section that reduce administrative
			 burdens of procurement requirements imposed by Federal law.
				(h)Subsequent laws
			 preemptedA public housing agency participating in the Moving to
			 Work Charter program established under this section shall not be subject to any
			 provision of law which conflicts with the provisions of this section and which
			 is enacted subsequent to the date of execution of such agency’s charter
			 contract or Moving to Work program agreement, as described in subsection (i),
			 unless such law expressly provides for such laws application to public housing
			 agencies subject to this section.
			(i)Existing
			 agreementsNotwithstanding anything in this section or any other
			 provision of law, any public housing agency which has an existing Moving to
			 Work program agreement with the Secretary pursuant to section 204 of the
			 Departments of Veterans Affairs and Housing and Urban Development, and
			 Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat.
			 1321–281) and which is not in default thereof, may, at the option of such
			 agency—
				(1)continue to
			 operate under the terms and conditions of such agreement notwithstanding any
			 limitation on the terms contained in such contract; or
				(2)at any time,
			 enter into a charter contract with the Secretary on terms and conditions which
			 are not less favorable to the agency than such existing agreement.
				(j)Public housing
			 agency evaluation
				(1)In
			 generalBy the end of fiscal year 2007, the Secretary shall
			 appoint a Federal advisory committee consisting of public housing agencies with
			 charter contracts, public housing industry organizations, resident
			 organizations, other public housing and section 8 voucher stakeholders, and
			 experts on accreditation systems in similar fields, to assess and develop a
			 demonstration program to test standards, criteria, and practices for a national
			 public housing agency accreditation system or other evaluation system.
				(2)ReportNot
			 later than the end of fiscal year 2009, the committee established under
			 paragraph (1) and the Secretary shall provide a report and recommendations to
			 Congress with respect to the establishment of a national public housing agency
			 accreditation system.
				
